MEMORANDUM OF UNDERSTANDING In connection with a meeting in Vancouver, July 28th and 29th, 2008, representatives of Goldgroup ("GG"), DynaUSA and DynaMexico (collectively "Dyna") have reached agreement concerning several issues raised by recent correspondence between the parties. This Memorandum outlines those agreements as set forth below and as impacting the Management Committee (“MC”). Defined terms have the same meaning as set forth in the Earn In Agreement between the parties. It is anticipated that the following points will form the basis of a more definitive agreement, but until such definitive agreement is executed, this Memorandum shall control. 1.
